 


109 HRES 555 IH: Expressing support for the Good Friday Agreement of 1998 as the blueprint for lasting peace in Northern Ireland.
U.S. House of Representatives
2005-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 555 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2005 
Mr. Walsh (for himself, Mr. Neal of Massachusetts, Mr. King of New York, Mr. Crowley, Mrs. McCarthy, Mr. McCotter, Mr. Higgins, Mr. Sweeney, and Mr. Payne) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing support for the Good Friday Agreement of 1998 as the blueprint for lasting peace in Northern Ireland. 
 
Whereas the Good Friday Agreement, signed on April 10, 1998, in Belfast, was endorsed in a referendum by the overwhelming majority of people in Northern Ireland and the Republic of Ireland; 
Whereas the parties to the Good Friday Agreement made a clear commitment to partnership, equality, and mutual respect as the basis for moving forward in pursuit of lasting peace in Northern Ireland; 
Whereas the parties to the Good Friday Agreement also affirmed their total and absolute commitment to exclusively democratic and peaceful means in pursuit of lasting peace in Northern Ireland; 
Whereas inclusive power-sharing based on these defining qualities is essential to the viability and advancement of the democratic process in Northern Ireland; 
Whereas paramilitary activity by both traditions in a democratic society undermines the trust and confidence that are essential in a political system based on inclusive power-sharing in Northern Ireland;  
Whereas on September 26, 2005, the International Independent Commission on Decommissioning (IICD) confirmed the Irish Republican Army had destroyed its full arsenal of weapons; 
Whereas the Government of the United Kingdom and the Government of Ireland continue to strongly support the Good Friday Agreement as the way forward in the peace process and have committed themselves to its implementation; and 
Whereas the Government of the United States continues to strongly support the peace process in Northern Ireland: Now, therefore, be it 
 
That— 
(1)the House of Representatives— 
(A)reiterates its support for the Good Friday Agreement as the blueprint for a lasting peace in Northern Ireland;  
(B)commends the Prime Minister of the United Kingdom Tony Blair and the Irish Taoiseach Bertie Ahern for their leadership and persistence in seeing to a peaceful resolution in Northern Ireland;  
(C)commends the Sinn Fein leadership in successfully urging the Irish Republican Army to end its armed struggle and verifiably put its weapons beyond use; and 
(D)commends the leadership of Sir Hugh S. Orde, Chief Constable of the Police Service of Northern Ireland; and 
(2)it is the sense of the House of Representatives that— 
(A)all groups and organizations should end their involvement in paramilitary activity; 
(B)all political parties in Northern Ireland should— 
(i)agree to share power with all parties according to the democratic mandate of the Good Friday Agreement; 
(ii)commit to work in good faith with all the institutions of the Good Friday Agreement, which established the Northern Ireland Assembly and an inclusive Executive, the North-South Ministerial Council, and the British-Irish Inter-Governmental Conference, for the benefit of all the people of Northern Ireland; and 
(iii)work toward participating with the Police Service of Northern Ireland; and 
(C)the Government of the United Kingdom and the Government of Ireland should work to achieve full implementation of the Good Friday Agreement, including devolution of policing and justice as well as normalization of the security presence. 
 
